Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Claims 1-15 are pending in this application.
Claims 1-4 and 6-15 have been amended [4/28/2022].

Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive. On page 9, 3rd paragraph and page 11, 1st paragraph of Applicant’s Arguments, Applicant argues reference Shima does not expressly or inherently describe at least, for example, “execute, before sending, to the processing section, a first instruction corresponding to an instruction that caused an error in past, an error avoidance operation based on instruction history information and operation state history information acquired from a memory that stores the instruction history information and the operation state history information”, because Shima does not describe that the substitutive processing information is applied (to avoid the error) before sending the print command to the print control section, where the print command corresponds to a command that causes the error in the past. In other words, the Applicant claims avoids error in advance while Shima discloses the detection of an error and thus cannot avoid the error or occurrence of the error.
Examiner respectfully disagrees, because Shima teaches determining if a page is printable  [Fig 15 (S242)] before sending a print instruction [Fig 15 (S244 and S330)]. Both printing page steps either printing under normal conditions [Fig 15 (S244)] or printing with a substitutive process condition [Fig 15 (S330)] is both done after determining if a page is printable (i.e. before sending the print command. Shima shows, based on past history it is able to determine if the page is printable instead by avoiding an error based on the determination. Therefore, Shima teaches the error is avoidable before a print command is issued because of the substitutive process [par 0008] as recited in independent claims 1 and 15.
The above response is applied to dependent claims 2-14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shima (US-2007/0229877).
As to Claim 1, Shima teaches ‘An image processing apparatus comprising: a processing section [Figs 2 (300), 11 (300a), par 0046 – print control unit]; and a central processing unit (CPU) configured to; instruct operation of the processing section [Figs 2 (200), 11 (200a), par 0046 – printer includes network processing unit]; and, execute, before sending, to the processing section, a first instruction corresponding to an instruction that caused an error in past, an error avoidance operation based on instruction history information and operation state history information acquired from a memory that stores the instruction history information and the operation state history information, wherein the instruction history information indicating an instruction given to the processing section by the CPU, and the operation state history information indicating an operation state of the processing section caused by the instruction given to the processing section by the CPU [Figs 4, 15 (S230-S330, S244), par 0055-0056, 0074, 0115-0118 – if it is determined a page to be printed is not printable (i.e. before printing is suspended due to an error), determining whether printing of the page can be executed on the basis of substitutive process information stored including error type with an associated substitutive process and set value stored in substitutive process information storing section]’.

Further, in regards to claim 15 the image processing apparatus of claim 1 performs the control method of claim 15. 

As to Claim 8, Shima teaches ‘wherein the CPU is further configured to: select the error avoiding operation to be executed among a plurality of error avoiding operations; and send an instruction corresponding to the selected error avoiding operation to the processing section [Fig 4, par 0055-0056, 0074, 0076 – print job execution section determines whether printing of the printing job can be resumed or executed with substitutive process information stored in substitutive process information storing section in relation to job number and error information, where printing is continued based on the replaced substitutive process information stored]’.  

As to Claim 9, Shima teaches ‘wherein the CPU is further configured to select, according to a type of the error, the error avoiding operation to be executed among the plurality of the error avoiding operations [Fig 4, par 0057-0063 – performing a substitutive process based on a type of error stored in the substitutive process information storing section]’.  

As to Claim 10, Shima teaches ‘wherein the plurality of error avoiding operations includes the error avoiding operation for performing standby for a predetermined time [par 0056 – combination of type of error and substitutive process may be arbitrarily set as long as the substitutive process corresponding to type of error is predetermined (i.e. standby) and printing can be resumed with a corresponding error dealt with]’.  

As to Claim 11, Shima teaches ‘wherein the plurality of error avoiding operations includes the error avoiding operation for performing suspension and resumption of a job [par 0056 – combination of type of error and substitutive process may be arbitrarily set as long as the substitutive process corresponding to type of error is predetermined (i.e. suspension) and printing can be resumed (i.e. resumption) with a corresponding error dealt with]’.  

As to Claim 13, Shima teaches ‘wherein the image processing apparatus further comprising the memory [Fig 2 (250) – substitutive process information storing section]’.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shima (US-2007/0229877) in view of Kamiya (US-2002/0118383).
As to Claim 12, Shima teaches all of the claimed elements/features recited in independent claim 1 and dependent claim 8. Shima does not disclose expressly ‘wherein the plurality of error avoiding operations includes the error avoiding operation for performing transition of a screen or the error avoiding operation for performing a reboot of a predetermined section’.
Kamiya teaches ‘wherein the plurality of error avoiding operations includes the error avoiding operation for performing transition of a screen or the error avoiding operation for performing a reboot of a predetermined section [par 0029-0030, 0036-0037 – displaying a function restriction mode screen based on stored error avoidance information]’.  
Shima and Kamiya are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include displaying a function restriction mode screen, as taught by Kamiya. The motivation for doing so would have been to notifying a user an error can occur if moving forward with a process for effective use of an image processing apparatus. Therefore, it would have been obvious to combine Kamiya with Shima to obtain the invention as specified in claim 12.

 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shima (US-2007/0229877) in view of Genda (US-2019/0065125).
As to Claim 14, Shima teaches all of the claimed elements/features recited in independent claim 1. Shima does not disclose expressly ‘wherein the memory is provided in an external apparatus’.  
Genda teaches ‘wherein the memory is provided in an external apparatus [par 0067-0072 – time prediction server predicts time of replacement of consumables and parts from internal state and history of failure information]’.
Shima and Genda are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a time prediction server, as taught by Genda. The motivation for doing so would have been to retaining failure information to preventing the occurrence of failures beforehand. Therefore, it would have been obvious to combine Genda with Shima to obtain the invention as specified in claim 14.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 (and claims 4-7 based on dependency) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Shima in view of Kamiya, Genda and further in view of the prior art searched and/or cited does not teach nor render obvious the combination of limitations including “wherein, when an instruction corresponding to a second instruction and an instruction corresponding to the first instruction sequentially sent from the CPU to the processing section are included in the instruction history information and information indicating that an error occurs when the instruction corresponding to the second instruction and the instruction corresponding to the first instruction are sequentially sent from the CPU to the processing section is included in the operation state history information, after sending the second instruction to the processing section, the CPU is further configured to execute the error avoiding operation before sending the first instruction to the processing section” as recited in dependent claim 2; “wherein the CPU includes a predetermined number of instructions in the instruction history information in a beginning and, thereafter, the CPU is further configured to adjust a number of instructions to be included in the instruction history information” as recited in dependent claim 3.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677